Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 1 of 7

FILED

IN THE UNITED STATES DISTRICT COURT Jul 30 2071
FOR THE DISTRICT OF MONTANA Olek US Distt Coun
BILLINGS DIVISION OF Montana

TRACY CAEKAERT, and CAMILLIA ) Cause No. CV 20-52-BLG-SPW

MAPLEY,
ORDER RE MOTION TO COMPEL

Plaintiffs, HARDIN CONGREGATION’S
SUBPOENA
vs.
WATCHTOWER BIBLE AND

TRACT SOCIETY OF NEW YORK,
INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR.,

WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC.
Cross-Claimant,
vs.

BRUCE MAPLEY S8R.,

Cross-Claim Defendant.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 2 of 7

This matter comes before the Court on Plaintiffs Tracy Caekaert and Camillia
Mapley’s Motion to Compel Re: Hardin Congregation of Jehovah’s Witnesses
(“Hardin Congregation”) Subpoena, filed April 21, 2021. (Doc. 58). The Court
stayed the motion pending an in camera review of five documents withheld by the
Hardin Congregation through the asserted clergy-penitent privilege. (Doc. 79 at 21).
Having reviewed the submitted documents, the Court grants Plaintiffs’ motion with
respect to Documents 4, 5, 6, and 7. The Court denies Plaintiffs’ motion with respect
to Document 1.

I. DISCUSSION

Montana Code Annotated § 26-1-804 states, “[a] member of the clergy or
priest may not, without the consent of the person making the confession, be
examined as to any confession made to the individual in the individual’s professional
character in the course of discipline enjoined by the church to which the individual
belongs.” The Court previously examined the breadth of Montana’s clergy-penitent
privilege in detail in its prior order. (Doc. 79 at 13-21). Based on that analysis, the
Court recognized that the privilege, though broadly applicable to both confessional
and non-penitential utterances, must be narrowly construed to those statements
“made in confidence and for the purpose of seeking or receiving religious guidance,

admonishment, or advice” from a member of a clergy or church officiant acting in
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 3 of 7

their official capacity. State v. MacKinnon, 957 P.2d 23, 27-28 (Mont. 1998). The
Court shall apply that privilege to each document below.

A, Document 1

Document 1 is a letter drafted by the Hardin Congregation elders in 1997 and
sent to elders at Watchtower Bible & Tract Society of New York. The letter responds
to a request for information from Watchtower that the organization appears to have
sent to all bodies of elders. The Hardin Congregation argues that the letter is
privileged under Montana’s clergy-penitent privilege because the document was
confidential, contains the names and accusations of individuals not involved in the
current litigation, and because the letter sought religious guidance, admonishment
or advice.

Having reviewed the letter, the Court is not convinced that the communication
was intended to seek religious guidance, admonishment or advice. There is no plea
for guidance or questions of a religious nature. It instead responds to a call for
information from Watchtower and provides the requested background information
on members of the congregation. However, the Hardin Congregation explains in the
letter that they learned this information from the confession of the individual named
in the correspondence.

Information relayed in a confession from an individual to a church official

acting in their official capacity is privileged under the clergy-penitent privilege so
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 4 of 7

long as the communication was made in a confidential manner. MacKinnon, 957
P.2d at 27-28. Although the elders who received the confession then repeated the
information to members of the Watchtower New York organization, the Montana
Supreme Court has found that this kind of internal dissemination of information does
not dispel confidentiality within the Jehovah’s Witnesses’ faith. Nunez v.
Watchtower Bible and Tract Society of New York, Inc., 455 P.3d 829, 835 (Mont.
2020) (‘‘[w]e conclude that the undisputed material facts demonstrate the Jehovah’s
Witnesses maintain confidentiality pursuant to church doctrine, canon, and/or
established practice when they receive and internally address reports of child sexual
abuse.”). Therefore, because Document 1 was intended to be a confidential
communication that also contains a confession made to a congregation elder acting
in his official capacity, Document 1 is privileged under Montana’s clergy-penitent
privilege and need not be produced.

B. Document 4

Document 4 is a letter written by a congregant to the Hardin Congregation.
The Hardin Congregation asserts that the letter falls under Montana’s clergy-penitent
privilege because it seeks religious guidance or advice and because it contains the
names and accusations of individuals not involved in the current litigation.

After reviewing the letter, the Court finds it does not request religious

guidance or advice. The letter instead seems to convey the congregant’s frustration
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 5 of 7

with the Hardin Congregation’s handling of a child sexual abuse investigation.
Therefore, because the letter was drafted for a secular purpose and not to seek
religious guidance, the clergy-penitent privilege does not apply. The Hardin
Congregation must produce Document 4 in discovery. See McFarland, 60 N.E.3d at
48; MacKinnon, 957 P.2d at 27-28. To the extent the letter contains the names of
individuals not involved in the current litigation, those names may be redacted from
the document.

C. Document 5

Document 5 is a letter from a Hardin Congregation elder to an elder in
Wisconsin. The letter appears to be a memorandum regarding information the
Hardin elder compiled for the Wisconsin elder after a phone conversation between
the two. The Hardin Congregation asserts the document is protected because it
sought religious guidance and because the letter was sent in confidence in response
to questions from another elder about a potential congregant member.

The Court cannot find a plea or request for religious guidance in this
document. Indeed, as the Hardin Congregation states, the letter appears to answer
questions about the background of an individual rather than pose any religious
queries of its own. Thus, because the letter was drafted for a secular purpose,
Montana’s clergy-penitent privilege does not apply, and the Hardin Congregation

must produce the document.
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 6 of 7

D. Document 6

Document 6 is a cover page drafted by a Hardin Congregation elder and
addressed to members of a Jehovah’s Witness organization, the Montana Service
Desk. The Hardin Congregation claims the document is privileged because it seeks
religious guidance or advice.

However, the Court finds no religious content in the document whatsoever.
The document is simply a cover letter informing the members of the Service Desk
of a letter originally attached to the communication. The document is wholly secular
in nature and, therefore, cannot be protected under the clergy-penitent privilege. The
Hardin Congregation must produce the document.

E. Document 7

Document 7 appears to be an elder’s notes on methods to perform an
ecclesiastical investigation. The Hardin Congregation claims the document is
privileged and must be protected because it contains the names and accusations of
individuals not involved in the current litigation. However, the Congregation admits
that the document is essentially an outline of investigation questions.

The document is nothing more than a list of questions to be asked during an
investigation. It contains no request for religious guidance or advice and appears to
be wholly secular in nature. Therefore, the document is not protected under the

clergy-penitent privilege and must be produced. To the extent the document contains
Case 1:20-cv-00052-SPW Document 82 Filed 07/30/21 Page 7 of 7

the names of individuals not involved in the current litigation, those names may be
redacted.
II. CONCLUSION
IT IS HEREBY ORDERED that Plaintiffs Tracy Caekaert and Camillia
Mapley’s Motion to Compel re the Hardin Congregation Subpoena (Doc. 58) is
DENIED with respect to Document 1 and GRANTED with respect to Documents

4,5, 6, and 7.

The Clerk of Court is directed to notify counsel of the entry of this Order.

DATED this 207” day of July, 2021.

Loewe / beth

SUSAN P. WATTERS
United States District Judge
